Citation Nr: 1822183	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-29 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an evaluation for residuals, right bunionectomy with pre-dislocation syndrome, right 2nd metatarsal head, in excess of 10 percent disabling prior to December 9, 2015.

2.  Entitlement to an evaluation for residuals, right bunionectomy with pre-dislocation syndrome, right 2nd metatarsal head, in excess of 10 percent disabling from March 1, 2016.

3.  Entitlement to service connection for left heel plantar fasciitis disability, to include as secondary service connected disease or injury.


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from April 1977 to April 2003 as an Aircraft Fuel Systems Craftsman and Aircraft Armament Systems Craftsman.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2012 decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Paul, Minnesota.
 
The Veteran is separately rated for other disabilities of both the left and right foot and lower extremities (scars, knee, residuals of fracture, and right foot plantar fasciitis) which are not now on appeal and will not be discussed, except where relevant to the issues on appeal.

Additional VA treatment records have been uploaded to the electronic file since the issuance of the Supplemental Statement of the Case (SSOC) dated in October 2016.  This evidence is not relevant to the claims below and is duplicative of the other evidence.  These records neither document an increased severity of the residuals, 2nd metatarsal head nor do they address the criteria for service connection for left heel plantar fasciitis.

The Veteran had a temporary evaluation of 100 percent effective December 9, 2015 to March 1, 2016 based on surgical or other treatment for the service connected residuals, right bunionectomy with pre-dislocation syndrome, right 2nd metatarsal head necessitating convalescence.  The Veteran was notified of this and the beginning and end dates in a rating decision dated in August 2016 and he did not express disagreement with any part of the temporary total rating, such as start and end dates.  The temporary 100 percent rating is therefore not before the Board.





FINDINGS OF FACT


1.  Prior to December 9, 2015, the Veteran's residuals of a right bunionectomy with pre-dislocation syndrome, right 2nd metatarsal head are manifested by no more than a moderately severe impairment of the right foot.

2.  From March 1, 2016, the Veteran's residuals of a right bunionectomy with pre-dislocation syndrome, right 2nd metatarsal head are manifested by complaints of no more than a moderate impairment of the right foot.

3.  A left heel plantar fasciitis disability did not manifest in service and is not otherwise attributable to service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 20 percent, but not higher, for residuals, right bunionectomy with pre-dislocation syndrome, right 2nd metatarsal head prior to December 9, 2015 have been met.  38 U.S.C. §§ 1155 (2012); 38 C.F.R. § 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2017).

2.  The criteria for an evaluation in excess of 10 percent for residuals, right bunionectomy with pre-dislocation syndrome, right 2nd metatarsal head from March 1, 2016 have not been met.  38 U.S.C. §§ 1155 (2012); 38 C.F.R. § 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2017).

3.  A left heel plantar fasciitis disability was not incurred in or aggravated by service, to include as secondary service connected disease or injury.  38 U.S.C. § 1110, 1131 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017). 

The Veteran has not raised any argument(s) with respect to the adequacy of notice and assistance.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Therefore, the appeal may be considered on the merits.

Rating Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R., Part 4.  The ratings are intended to compensate impairment in earning capacity due to a service-connected disease or injury.  38 U.S.C § 1155; 38 C.F.R. § 4.1.  

If the evidence for and against a claim is an equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinksi, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   .

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

Residuals, Right Bunionectomy with Pre-Dislocation Syndrome, Right 2nd Metatarsal Head

Disabilities of the foot are rated under DCs 5276 through 5284.  As an initial matter, the Veteran's residuals, right bunionectomy 2nd metatarsal head is rated under DC 5284.  The Veteran has a variety of other diagnosis of foot disabilities, namely hammertoes and hallux valgus.  However, these are not rated under separate diagnostic codes so as to not violate the rule against pyramiding.  See October 2017 SSOC.  Instead, the Veteran is rated under "foot injuries, other" under 38 C.F.R. § 4.71a, Diagnostic Code 5284.  

Of the symptoms that he does have (residuals of right bunionectomy, right 2nd metatarsal; hammertoes; and hallux valgus), this diagnostic code is the most generous to the Veteran, as it contains ratings up to 30 percent, with the other codes only containing, at most, a 10 percent rating.  Besides the symptoms already listed, there is no evidence of weak foot, claw foot, metatarsalgia, or deformities of the large toe, or other foot specified foot disabilities, therefore rating criteria for these disabilities do not apply.  38 C.F.R. § 4.71a, Diagnostic Codes 5277-5283.  The Veteran does not have any of the symptomatology more similar to any other Diagnostic Code which would provide a more beneficial rating to the Veteran.  As the criteria do not include definitions for the terms "severe" or "moderately severe," it permits the broadest consideration of all the features of the disability that contribute to the overall level of impairment including application of the criteria of 38 C.F.R. §§ 4.40, 4.45, and DeLuca to account for the additional loss of function caused by pain.

Under DC 5284, moderate residuals of other foot injuries warrant a 10 percent rating.  A 20 percent rating requires moderately severe residuals.  A 30 percent rating requires severe residuals.  38 C.F.R. § 4.71a, DC 5284.  A note to DC 5284 provides that a 40 percent disability evaluation will be assigned for actual loss of use of the foot.  See Id.  The words "marked," "severe," and "pronounced" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

The Veteran filed a claim for an increased rating in March 2012 for bilateral plantar fasciitis, which was considered as a claim for a rating increase for right 2nd metatarsal head, based on the similar symptoms and location. 

A May 2012 VA examination before the filing, the Veteran was noted to have had two foot surgeries in the 1980s, but that his residuals, right bunionectomy never completely resolved.  He reported right foot pain daily more or less constantly at a 6 to 8 on a 1 to 10 scale and worsening over time.  The pain was at the area of the bunionectomy site the ball of the foot and the toe joints.  The Veteran wore special orthotics inserts bilaterally for arch support.  The Veteran had arthritis in both feet.  The diagnosis was residuals right bunionectomy.  

A March 2013 VA foot Disability Benefit Questionnaire reported hammer toes and hallux valgus and noted a history of foot issues bilaterally, largely pain, and wearing orthotics.  The Veteran foot disability was listed as affecting his ability to work in an environment involving prolonged standing or walking. 

VA treatment records are consistent with the above, noting "pre-dislocation syndrome, Right foot 2nd MTPJ with long right 2nd ray," scaring, and "TTP of the Right 2nd met head, + anterior drawer on the right but not grossly unstable and cannot displace the toe completely, prominent met heads 1-5." [Internal spelling corrected].  See, e.g., February 2013 VA treatment note.  A March 2013 VA treatment note reported "[h]e has continued symptoms to the right great toe joint as well as the second digit, more specifically sub right 2nd metatarsal head.  I have re-reviewed his foot xrays (Right foot xrays from 1/11 and Left foot xrays from 5/12).  XRays of both feet show mild to moderate bunion deformity with early DJD to both great toe joints.  There are no visible hardware noted to the right foot where patient states has had a prior bunion surgery" [sic].  A May 2013 treatment note reported conservative treatment right foot treatment with shoe inserts and pads.  Assessment was "pre-dislocation syndrome, Right foot 2nd MTPJ with long right 2nd ray Plantar flexed right first ray with prior failed HAV correction."  (Internal spelling errors corrected).  A June 2013 VA treatment note reported some limitation of activity, with worsening in the last month and discussed surgery.  A December 2013 treatment note reported the Veteran "states that his pain in at a 6/10 and gets up to an 8/10 but he stated that most of his pain is in the forefoot."

An April 2014 treatment note reported the Veteran "has tried daily AM stretching and Naproxen, but continues to have pain.  Patient is very active and walks the dog every day."

A September 2014 VA treatment note reported the Veteran "also states that he continues to have pain on the bottom of his right forefoot and feels like he is walking on stones."  There was report of occasional numbness and tingling.

Other VA treatment notes report right foot pain, but reported working without difficulty and with no limitations.  

A November 2014 VA examination noted the Veteran had right foot hallux valgus, bilateral plantar fasciitis, and right degenerative arthritis.  The Veteran reported "that he has plantar fasciitis, neuromas, and a painful bunion right foot.  He reports that he received custom orthotics a month ago [,] but is just getting used to them.  The orthotics have not reduced the pain.  He is treated with orthotics, steroid injections."  The Veteran reported pain during weight bearing activities and sleeping.  Had flare-ups of 30 seconds to a minute, usually a sharp pain while sitting, driving, or sleeping (causing him to wake and causing pain-related insomnia).  The Veteran was reported to have hammer toe of the second, third, and forth toe right side and hallux valgus, right side, severe symptoms "function equivalent to amputation of great toe" (with reference to the hallux valgus rating, this would equal the current 10 percent rating).  The examiner reported the "post-surgical hallux valgus has progressed to DJD."  X-rays showed right foot arthritis. Functional impact was "impacts on all weight bearing activities." 

VA treatment records note conservative treatment, including steroid injections.  Pain was 8/10 in December 2014, consistent with prior visits.  A June 2015 VA treatment note continued to report "Right 2nd and 3rd hammertoes with dorsally dislocated 2nd and 3rd MPJ.  bunion deformity Right with overriding Right 2nd toe.  Pain with decreased ROM of first mtpj.  Pain on palpation of b/l medial calc tubercle.  mild TTP just posterior to the right medial mal.  no TTP over the med or lateral mal. able to ambulate without ankle pain, no TTP at the 5th MT. no pain with tib fib compression. no pain with ext rotaiton."

Pain was given as 7/10 in October 2015 in VA treatment record, but that the Veteran had not been icing nor doing stretches.  Examination showed "[m]uscle strength equal and symmetrical bilaterally, 5/5 no pain.  Full ankle dorsiflexion with knee extended and flexed bilaterally.  Full STJ ROM with inversion/eversion bilaterally.  Right 1st MPJ ROM Full and intact with tracking.  Left 1st MPJ ROM full and intact bilaterally, no pain.  Pain with palpation sub right second and third metatarsal heads."  Assessment was "HAV deformity right foot.  Right rigid hammertoes right 2nd and 3rd toes with sublused right 2nd and 3rd MTPJ's. Right 4th digit flexible hammertoe deformity."

There is an operative surgery note dated December 2015, with no statements regarding current severity of the foot.

The Veteran had foot surgery for a fusion procedure in December 2015 and to repair hammer toes of the second, third, fourth and little toes.  He was awarded a 100 percent rating from this time until March 2016.  This rating is not before the Board at this time.  The next relevant period begins March 1, 2016.

A March 2016 podiatry note reported that the Veteran "states he is doing well and is very happy with the outcome of surgery.  He states 'you changed my life.  I went walking with my dogs and did well.'"  He reported wearing regular shoes and had some swelling in the left foot, but nothing for the right. 

An April 2016 VA examination noted the Veteran had recently had surgical treatment for his plantar fasciitis that was successful in relieving pain; the Veteran had constant pain, varying in intensity.  Functional impact was "little limp" related to surgery, but he started to run again.  The Veteran had right foot pain on manipulation and pain on use of foot.  He wore orthotics.  The Veteran was noted to have had hammertoes, which had been surgically corrected.  The Veteran had disturbance of locomotion, swelling, pain on weight bearing, and less movement on the right foot.  The Veteran had pain with excessive use, but was told to expect this as normal post-surgery.  He had reduced mobility of the great, second and third toes.  

A May 2016 podiatry note reported the prior surgery and that the Veteran was wearing custom orthotics that were working well.  There was "pain with palpation of hyperkeratotic tissue sub 3rd met head on the right foot," but nothing regarding the second metatarsal head.  Assessment was metatarsophalangeal joint arthrodesis, and second right weil osteotomy and proximal interphalangeal joint arthrodesis.

A May 2016 VA examination found hammertoes due to bunions and subsequent bunionectomy surgery.  However, due to overlapping symptoms, the Veteran is only compensated under one diagnostic code due to anti-pyramiding rules.  A May 2016 VA opinion reported "decreased  movement/range of motion of hammer toes after surgical repair but this does not result on functional loss--has sedentary job that does not require walking/running/standing for prolonged periods."  The Veteran wore "plaster casted fitted orthotics with resolution of pain (per podiatry notes . . .) this was following bunion surgery and hammer toe surgery."  The examiner reported "decreased movement/range of motion in R 2nd, 3rd, and 4th toes after hammer toe surgery in [December] 2015[,] but does not result in functional loss [.]  [He works a] sedentary job which does not require extensive walking, running, prolonged standing [V]eteran states in follow[-]up visits (March and May 2016) to podiatry post op that his feet are much better, 'you've changed my life,' walking with dogs, etc." 

An October 2016 VA examination for the right foot noted: 

[P]re-dislocation syndrome is a clinical syndrome characterized by focal pain under a lesser metatarsophalangeal joint (MPJ), most often affecting the second toe joint.  Clinical findings with predislocation syndrome include pain upon palpation of the plantar plate, and subtle dorsal and/or transverse plane subluxation of the toe (exacerbated with loading of the foot) without frank hammertoe formation.

Unless otherwise noted above, the Veteran's VA treatment records (largely podiatry notes) over the period on appeal report treatment of the feet and notations of a diagnosis of foot issues (arthralgia of foot) during the relevant timeframe, but do not provide any specific findings relevant to the severity of the right 2nd metatarsal head.

The Board notes the Veteran's contentions.  The Veteran is competent to testify to such lay observable symptomatology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, such lay evidence, even when accepted as accurate, does not establish a level of disability contemplated by a higher evaluation.  In considering, which disability evaluation shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Board finds that a rating of 20 percent prior to surgery on December 9, 2015 is warranted.  Although there is some evidence to suggest only mild impairment and little or no impact on activities, the Board places probative weight on the Veteran's competent and credible reports of moderate to severe levels of foot pain despite the use of orthotics, episodes of severe flare-up pain, interrupted sleep because of foot pain, and the need for injections to relieve pain.  That the Veteran's disability worsened to the level requiring surgical correction also indicates that the disability was best evaluated as moderately severe prior to the surgery. 

Following the end of post-surgical convalescence starting March 1, 2016, a rating in excess of 10 percent is not warranted because the lay and medical indicates that the surgical procedure improved the level of pain and dysfunction so that the disability is best evaluated as no more than moderate.  Some of the deformities were corrected.  The Veteran reported reduced pain and on one occasion that he did not use orthotics.  He reported that he was able to run, albeit with some discomfort and limitation of endurance. 

In order to warrant a higher 20 percent rating, there must be moderately severe foot injuries.  In this case, however, there have not been moderately severe injuries.  The Board notes that VA treatment records and examinations report no more than moderate foot injuries, at no point has an examiner, clinician, or the Veteran himself suggested his foot impairment were "severe" and, in fact, it resulted in minimal impairment after surgery.  Prior to surgery, the Veteran was noted the Veteran's foot pain, his possible inability to stand for prolonged periods of time, and that he wore orthotics.  However, the examiner noted the Veteran's foot disability did not impact his ability to perform occupational task.  As such, the Board finds the Veteran's foot disability is moderate, and does not rise to the level of moderately severe warranting a 20 percent rating.  

All potentially applicable Diagnostic Codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The preponderance of the evidence is against increased ratings in excess of 10 percent for the Veteran's right bunionectomy with pre-dislocation syndrome, right 2nd metatarsal head following surgery starting from March 1, 2016.   As such, the benefit-of-the-doubt doctrine is inapplicable.  38 C.F.R. § 4.3.  

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).
Service Connection

The Veteran contends left heel plantar fasciitis is secondary to his service connected foot disabilities.  See February 2014 Notice of Disagreement.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. § 1110, 1131 (2012). 

To establish a right to compensation for a present disability, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease or injury will be service connected.  38 C.F.R. § 3.310(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

For a medical opinion (i.e., medical evidence) to be given weight, it must be: (1) based upon sufficient facts or data; (2) the product of reliable principles and methods; and (3) the result of principles and methods reliably applied to the facts.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 302 (2008).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).




Left Heel Plantar Fasciitis

The evidence of record is devoid of reports of issues with left foot associated with the heel, including in foot examinations until October 2011, when possible left heel plantar fasciitis is noted in a VA treatment record.  However, this VA treatment record did not report clearly left or right foot plantar fasciitis.  A VA examination in May 2012 of the feet did not note left heel plantar fasciitis.  Instead, it reported bilateral arthritis, wearing of orthotics, and bunion, left great toe.

An October 2012 VA podiatry consultation note clearly reported the Veteran had left foot pain, worse with first step in morning and with prolonged standing.  Examination showed "[l]eft foot has pain to palpation along plantar medial heel, no pain to side-side compression, tinel is negative to percussion over the PT nerve.  No sign of edema."  Assessment was left heel plantar fasciitis with recommended conservative treatment.

A February 2013 VA podiatry consultation noted left heel pain, an addendum note in March 2013 reports that the "X-Rays of both feet show mild to moderate bunion deformity with early DJD to both great toe joint" and "[h]is heel pain are NOT related to the bunion deformity and is a separate pathology.  He appears to have symptoms and clinical findings c/w with plantar fasciitis[,] that is a common pathology found as a result of aging and flat foot deformity and not related to the presence of the bunion deformity."  It is not precisely clear if the examiner is referring to the left heel pain, although the February 2013 note only refers to left heel pain, nothing noted on the right.

A March 2013 VA examination, conducted by a podiatrist, noted left heel plantar fasciitis, diagnosed in October 2012.  The examiner stated that the Veteran's podiatrist told the Veteran he had left heel plantar fasciitis secondary to his history of bunionectomy and bunions.  He was proscribed shoe inserts a year prior and which helped decrease pain and was treated with cortisone injections.  He had sharp pain and tightness in his heel, worse in the left foot with plantar fasciitis flares up.  The examiner provided the opinion that claimed left heel plantar fasciitis was less likely than not incurred in or caused by the claimed in-service injury, event or illness as plantar fasciitis is not secondary to bunion deformity or bunion surgeries.  The examiner stated that left heel plantar fasciitis is less likely than not aggravated beyond its natural progression by service connected bilateral feet disabilities, which included residuals right bunionectomy and bunion left great toe.  In an addendum opinion in August 2013, the examiner stated that a bunion formation at the first metatarsophalangeal joint would less likely as not alter the traction forces at the heel.  The examiner concluded that the condition was more likely due to age, weight and other factors.

In an April 2016 VA examination for hammer toes, the examiner reported the Veteran reported he developed bilateral plantar fasciitis in 2002 or 2003 and received shots for this.  The examiner stated the cause of plantar fasciitis is not well understood, but the Veteran had pes planus before the bunion surgery, and pes planus predisposes patients to plantar fasciitis. 

VA treatment notes report also listed additional treatment during this period, without giving etiology. 

The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of a disability or symptoms subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006);  Layno v. Brown, 6 Vet. App. 465, 470 (1994).   

The Veteran is competent to report what he was told.  In this case, in the March 2013 VA examination, the Veteran stated his podiatrist told him his left heel plantar fasciitis is secondary to his service connected foot disabilities.  Here, it is conclusory, with no data, analysis, known file review, explanation, literature reference, or medical or other evidence given to support such a conclusion.  It is therefore entitled to less weight.  The February and March treatment records in 2013 (i.e., immediately before the March 2013 VA examination) from the chief of podiatry who treated the Veteran in 2012 and 2013 stated that left heel plantar fasciitis is a common pathology of aging and is not related to bunions.  

In any event, the VA examinations and the March 2013 VA treatment note considered the Veteran's reports of symptoms in and after service, provided sufficient rationale for the opinion, and based the opinion on examination of the Veteran and the Veteran's medical history.  The examiners were medical professionals, including podiatrists, with the medical expertise and training to render an opinion as to whether the Veteran's disability is associated with service or a service connected disease or injury.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  As such, while the Board has considered the Veteran's statements recording a positive medical opinion, as they have low probative value, they do not outweigh the more probative medical opinion.

In short, the credible and probative evidence establishes that the Veteran's current left heel plantar fasciitis disability was not due to service, to include a service connected disability.  The more probative evidence shows the left heel plantar fasciitis disability is unrelated to service.  Instead, it was found to be due to factors unrelated to service.  The assertions to the contrary are outweighed by the probative medical opinions.

For the foregoing reasons, the preponderance of the evidence is against the claim(s) for service connection for left heel plantar fasciitis.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim for service connection for left heel plantar fasciitis must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation for residuals, right bunionectomy with pre-dislocation syndrome, right 2nd metatarsal head, of 20 percent, but not higher, prior to December 9, 2015 is granted. 

Entitlement to an evaluation for residuals, right bunionectomy with pre-dislocation syndrome, right 2nd metatarsal head, in excess of 10 percent disabling, from March 1, 2016 is denied.

Entitlement to service connection for a left heel plantar fasciitis disability is denied.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


